Citation Nr: 0205559	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a scrotal abscess.  

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a skin disorder 
involving the scrotum, groin, anus and buttocks.

7.  Entitlement to an increased rating for service-connected 
patellar bursitis and synovitis of the left knee, currently 
rated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

9.  Entitlement to a compensable evaluation for service-
connected ingrown toenail on the great toe of the right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

In November 1974, the RO denied, in part, the veteran's 
claims for service connection for a psychiatric disability 
and for right and left shoulder disabilities.  In a July 1975 
rating decision, the RO further denied, in part, service 
connection for a scrotal abscess.  Thereafter, by a March 
1983 rating decision, the RO denied, in part, the veteran's 
service connection claims for left shoulder and psychiatric 
disabilities.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision by 
the St. Petersburg, Florida RO, which denied service 
connection for a right shoulder disability, a right knee 
disability, cysts on the groin and buttocks, and for a 
scrotal abscess.  The RO also found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for a left shoulder and 
psychiatric disabilities.  The June 1992 rating decision 
further denied the veteran's claims for an increased rating 
for a left knee disability, rated as 10 percent disabling, 
and compensable ratings for hemorrhoids and an ingrown 
toenail of the right great toe.

In February 1995, the Board remanded the issues on appeal for 
additional development.  Thereafter, in November 1999, the 
Board held that new and material evidence had been submitted 
to reopen the claims for service connection for a right 
shoulder disability, a scrotal abscess, left shoulder 
disability, and a psychiatric disability but held that the 
claims for these disorders, as well as a right knee 
disability and a skin disability of the scrotum, groin, anus 
and buttocks, were not well-grounded.  

In December 2000, the Appellee filed a Motion for Remand and 
to Stay Proceedings in front of the United States Court of 
Appeals for Veterans Claims (Court), claiming that a remand 
was required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  This law eliminated the requirement that a claim be 
"well-grounded" as a condition of VA's duty to assist in 
the development of evidence, and set forth various 
requirements as to the types of assistance and notice VA is 
required to undertake.  In response, the veteran's attorney 
agreed that the veteran's case should be remanded pursuant to 
the VCAA, but also added that the Board did not properly 
follow regulations concerning new and material evidence.  

This case now comes before the Board pursuant to a February 
2001 Court Order.  In the February 2001 Order, the Court 
vacated the November 1999 Board decision insofar as the 
issues of service connection for right shoulder disability, a 
psychiatric disability, scrotal abscess, left shoulder 
disability, a right knee disability, and a skin disability of 
the scrotum, groin, anus, and buttocks, were found to be not 
well-grounded.  These issues were remanded in order to comply 
with the provisions of the VCAA and 38 C.F.R. § 3.156(c).  
(In so doing, the Court clearly affirmed the Board's decision 
to reopen claims of service connection for bilateral shoulder 
disorders, scrotal abscess, and psychiatric disability, based 
on the submission of new and material evidence.)

There are other issues which must be discussed.  In November 
1999 the Board also remanded for further development the 
veteran's claims for increased ratings for his service-
connected left knee disability, hemorrhoids, and an ingrown 
toenail on the great toe of the right foot.  From the records 
available to the Board, it is unclear what action(s), if any, 
the RO has taken in accordance with the Board's remand.  
Those issues were not appealed to the Court and unless claims 
pertaining thereto have been withdrawn from appellate 
consideration, they remain on appeal to the Board.  The 
provisions of the VCAA clearly apply to the adjudication of 
these issues, and prior to the return of the case to the 
Board, appropriate action in this regard needs to be 
undertaken by the RO, if it has not already done so.

Finally, in a September 2001 letter, the veteran contended 
that the Board failed to give him "post-remand" notice, to 
allow him the opportunity to submit additional evidence and 
argument.  As noted below, the remand will afford both the 
veteran and his representative the chance to do so prior to 
the Board's further determination of any issues which may 
remain following RO development and action.  This opportunity 
is in addition to the 90 day period afforded by the August 
2001 letter to the veteran's representative.  If the veteran 
has any additional evidence or argument he is encouraged to 
submit it.


REMAND

As referenced above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  In this regard it is 
noted that the veteran's records are extensive, in part due 
to development efforts undertaken by the Board and the RO.  
No specific area requiring further development was identified 
by the Court or the attorney who represented the veteran at 
that time.  For that reason, the Board requests the 
cooperation of the veteran and his representative in 
identifying VA or private treatment records not already 
obtained, especially any which would provide a nexus between 
any of the current, claimed disorders and the veteran's 
military service.  The veteran's most recent correspondence 
reflects that he is still incarcerated.  Up-to-date treatment 
records should be requested from that facility.  

Furthermore, as directed in the February 2001 Court Order, 
the Board must remand the issues of service connection for a 
psychiatric disability, a left shoulder disability, and 
scrotal abscess for further consideration, pursuant to the 
provisions of 38 C.F.R. § 3.156(c).  That regulation provides 
that where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  

In this case, in the November 1999 decision, the Board relied 
upon service medical records, in part, to reopen the 
veteran's claims for a psychiatric disability, a left 
shoulder disability, and a scrotal abscess, that had not been 
previously considered.  Therefore, with respect to these 
claims, a remand is required pursuant to 38 C.F.R. 
§ 3.156(c).

Finally the Board notes that regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000 and include guidelines as to when 
a VA examination is required.  The record reveals that the 
veteran has been afforded VA examination on occasion and that 
numerous attempts in the mid-1990s to schedule him for 
examination in connection with the current appeal were 
fruitless.  However, the RO should consider whether obtaining 
a medical examination or medical opinion is "necessary to 
decide the claim" and, if so, such examination(s) should be 
undertaken before the case is returned to the Board.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must contact the veteran and 
his representative and request that they 
provide identifying information as to any 
evidence which would pertain to any of 
the veteran's claims currently on appeal, 
identified on pages 1 and 2 of this 
remand, and which has not already been 
made part of the record.  Such evidence 
could include private or VA medical 
records, examination reports or hospital 
summaries.  They should be advised that 
the dates and places of treatment should 
be specified so that these records, if 
available, can be obtained for inclusion 
in the claims file.  

2.  Current up-to-date treatment records 
should be obtained from the facility 
where the veteran remains incarcerated.  

3.  Following the development above, the 
RO should determine whether medical 
examination is necessary in order to make 
a decision on any or all of the veteran's 
claims (including the claims for 
increased ratings previously remanded to 
the RO), as set forth by the VCAA and the 
implementing regulation, codified at 
38 C.F.R. § 3.159, as referenced above.  
If so, the RO should attempt to make such 
arrangements with officials of the prison 
where the veteran is incarcerated.  Such 
examination can be conducted by a prison 
physician, a fee basis physician or a VA 
doctor.  If the prison officials refuse 
to permit such examination, such should 
be documented in writing in the file.    

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied with regard 
to the issues currently on appeal.

5.  The RO should then readjudicate the 
reopened claims for service connection 
for a right shoulder disability, right 
knee disability and skin disorder of the 
scrotum, groin, anus and buttocks on the 
basis of all the evidence of record, both 
old and new.  With respect to the issues 
of service connection for a left shoulder 
disorder, scrotal abscess and psychiatric 
disability, the RO should also reconsider 
the former decision, pursuant to 
38 C.F.R. § 3.156(c).  Necessary action 
to complete development of evidence, 
notification and readjudication of the 
increased rating issues on appeal should 
also be completed prior to transfer of 
the case to the Board for further 
appellate review.  

6.  Thereafter, if the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




